UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8539


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICHAEL GALLMAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (8:00-cr-00191-HMH-2)


Submitted:    May 21, 2009                    Decided:   May 27, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Gallman, Appellant Pro Se. Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael   Gallman   appeals    the   district    court’s    order

denying his motion for an evidentiary hearing to establish his

substantial assistance to the Government.             We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.                 United States v.

Gallman, No. 8:00-cr-00191-HMH-2 (D.S.C. Nov. 18, 2008).                    We

also   deny    Gallman’s    motion   for    appointment   of   counsel.      We

dispense      with   oral   argument   because     the    facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                       2